Taylor, C. J.:
The plaintiff in error was convicted and sentenced for the crime of larceny of a domestic animal at the Spring term, 1898, of the Circuit Court for DeSoto coun*467ty, ahd seeks a review of his trial by writ of error from this court.
The writ of error in the cause was issued on the 6th day of August, 1898, during the present June term of this court, and is made returnable to the 24th day of September, 1898, a day also within the present June term of this court. Section 2972 Revised Statutes provides that writs of error in criminal cases shall be issued and made returnable as the like writs in civil cases. Section 1270 Revised Státutes making provision for the issuance, teste, service and return of writs of error in civil actions prescribes that they “shall be returnable to the' first day of the next succeeding term of the appellate court, imless said first day shall be less than thirty days from the date of the writ, when it shall be made returnable to a day in such next succéeding term, more than thirty days and not more than fifty days from the date of the writ.” The writ of error in this case having been made returnable in violation of this law is void, and this' being true, this court is without jurisdiction to hear or determine it, and the said cause is, therefore, stricken from our dockets and dismissed. Simmons v. State decided at the present term.